Citation Nr: 1045380	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
status post hysterectomy with right fallopian tube removal. 

2.  Entitlement to an initial rating in excess of 30 percent for 
pelvic adhesive disease, status post laparoscopy and 
hysterectomy.

3.  Entitlement to an initial compensable evaluation for residual 
scar status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from June 1997 to December 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

By way of procedural background, a December 2006 rating decision 
granted service connection for status post hysterectomy with 
right fallopian tube removal (also claimed as lower pelvic 
abdominal condition, laparoscopy residuals, pelvic adhesive 
disease, and pelvic adenomyosis (endometriosis)) and assigned a 
30 percent disability evaluation effective December 6, 2006.  In 
her December 2006 Notice of Disagreement, the Veteran indicated 
that her condition was much more complex than being rated only 
for a hysterectomy for which she was receiving the maximum rating 
of 30 percent.  She indicated that her severe pelvic adhesive 
disease and chronic pain should be rated separately from her 
hysterectomy.  On her July 2007 Form 9, she indicated that she 
was appealing the issue of severe pelvic adhesive disease with 
chronic pelvic pain as rated as only removal of the uterus and 
given a 30 percent disability rating.  In an October 2007 
supplemental statement of the case, implemented by an October 
2007 rating decision, the RO assigned a separate 30 percent 
evaluation for pelvic adhesive disease, status post laparoscopy 
and hysterectomy, effective December 6, 2006.  In October 2007, 
the Veteran indicated that although she agreed with the decision 
to separately rate her pelvic adhesive disease outside of and in 
addition to the 30 percent rating assigned for her hysterectomy, 
she felt that a higher rating should have been assigned.  In 
order to adequately address the Veteran's contentions, the issue 
on appeal has been separated into two separate issues as 
reflected by the separately assigned ratings.  The issues of 
entitlement to an initial rating in excess of 30 percent for 
status post hysterectomy with right fallopian tube removal and 
entitlement to an initial rating in excess of 30 percent for 
pelvic adhesive disease, status post laparoscopy and hysterectomy 
are addressed in the decision below.


The Board notes that the December 2006 rating decision also 
granted entitlement to special monthly compensation based on 
anatomical loss of a creative organ, effective December 6, 2006.  
Furthermore, in May 2008, the RO granted service connection for 
interstitial cystitis (claimed as urinary incontinence) and 
assigned a 60 percent evaluation, effective December 6, 2006; 
service connection for constipation was denied.  At the same 
time, the Veteran was awarded entitlement to total disability 
based upon individual unemployability, effective December 6, 
2006.  The claims file does not indicate the Veteran has since 
expressed a desire to appeal these claims as required pursuant to 
38 C.F.R. § 20.1103.  Therefore, these issues are not on appeal.  
See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a 
footnote that claims for increased evaluations and TDIU claims 
may be separately adjudicated).

In regards to the issue seeking an initial increased rating for 
migraine cephalgia, the Board notes that a December 2006 rating 
decision granted service migraine cephalgia and originally 
assigned a noncompensable rating.  In a July 2007 rating 
decision, the RO increased the evaluation assigned for migraine 
cephalgia to 30 percent disabling, effective December 6, 2006.  
On her July 2007 Form 9, the Veteran indicated that she disagreed 
with the original noncompensable rating assigned for her 
migraines, however, she felt that the 30 percent rating was 
sufficient.  As the Veteran is satisfied with the 30 percent 
rating assigned for migraines as indicated on her Form 9 and in 
subsequent correspondence, this issue is not before the Board.  

The issue of entitlement to an initial compensable rating for 
residual scar status post hysterectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's hysterectomy included 
removal of the uterus and right fallopian tube; however, the 
ovaries were not removed.

2.  The Veteran's pelvic adhesive disease, status post 
laparoscopy and hysterectomy, is manifested by symptoms not 
controlled by continuous treatment.     


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for status post hysterectomy with right fallopian tube removal 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.116, Code 7618 (2010).

2.  The criteria for an initial rating in excess of 30 percent 
for pelvic adhesive disease, status post laparoscopy and 
hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.6, 4.116, Diagnostic 
Codes 7617, 7618, 7629 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria & Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Here, at her September 2006 VA examination, the Veteran reported 
that she was suffering from total abdominal hysterectomy and 
laparoscopy for endometriosis.  The condition had existed since 
2006.  She had the following history of pregnancy:  gravid 7, 
para 4.  The history of urinary tract infection was described as 
intermittent acute cystitis.  She did not have any heavy 
bleeding, irregular bleeding or pelvic pain.  She did not have 
any urinary incontinence.  She had her uterus completely removed 
in October 2006.  She was treated with ULTRAM.  There was no 
functional impairment.  The diagnoses included status post 
hysterectomy with scar; scars on abdomen from surgery; chronic 
lower pelvic abdominal condition, resolved; laparoscopy 
residuals, resolved; pelvic adhesive disease, resolved; pelvic 
adenomyosis condition/endometriosis, resolved; and removed 
fallopian tubes.  The examiner remarked that the effect of the 
condition on the Veteran's daily activities was mild.  

On August 2007 VA examination, the history as related by the 
Veteran indicated that the Veteran had a c-sections in January 
1997 and October 1998, in which she had intermittent pelvic pain 
following the second procedure.  She had a third c-section in 
June 2000.  In May 2002, she underwent an abdominoplasty.  In 
2005, she had an early c-section.  The post-operative pelvic pain 
was more severe.  She underwent a laparoscopy in January 2006, in 
which she was diagnosed with pelvic adhesion.  In March 2006, she 
had an abdominal hysterectomy and right salpingectomy.  Since 
then, she had persistent abdominal pain that required Hydrocodone 
and was unable to stand straight.  She had urinary frequency, 
urgency, and occasional incontinence that required night diapers.  
Another laparoscopic surgery revealed more adhesions to the bowel 
and bladder wall.  She was medically separated from the Navy for 
this condition.  The history of urinary tract infections was 
described as mostly during pregnancies.  She had pelvic pain.  
She reported that she did not have heavy and irregular bleeding.  
She did have urinary incontinence that required a pad as often as 
11 time(s) per day.  After her uterus was removed in 2006, there 
were complications, including increased pelvic adhesions.  She 
was treated with Neurontin, Miralax, and Metamucil.  Her pain 
medications were comprised of NSAIDS, Percocet, Tramadol, and 
Lidocaine patches.  The above symptoms were not totally relieved.  
She still required continuous treatment to control the condition 
because of persistent symptoms.  There were no side effects of 
treatment.  From the above condition, the functional impairment 
was pain with standing upright, prolonged walking, and frequent 
urination and hesitation.  The pelvic examination was painful 
with all palpation.  No uterus was palpated and there were no 
masses noted.  The Veteran was diagnosed with severe pelvic 
adhesive disease status post multiple surgeries, including a 
hysterectomy with a residual scar.  The subjective factors were 
chronic pelvic pain, constipation and urinary frequency and 
urgency.  The objective factors were marked tender abdomen and 
pelvis on examination, medication and medical record 
documentation, and a well healed scar.  

Treatment records from Portsmouth Naval Hospital dated from 
September 2007 through February 2008 revealed treatment for 
pelvic adhesive disease status post laparoscopy and hysterectomy 
as well as urinary incontinence, constipation, and abdominal 
adhesions (intestinal).  

A review of the Veteran's Social Security Administration (SSA) 
records indicated that she was receiving Social Security benefits 
with a primary diagnosis of pelvic adhesive disease and a 
secondary diagnosis of migraine headaches.  She became disabled 
on October 3, 2006.  

In a March 2008 statement, the Veteran reported that the 
diagnosis, treatment, and severity of all of her chronic 
illnesses not only ended her Navy career, but also prevented her 
from being able to obtain suitable employment since her 
discharge.  

In a March 2008 statement, the Veteran's spouse indicated that 
the Veteran could not pick up their toddler, prepare big meals 
for their family, or bend over to tie her shoes.  She used a 
walker to get around and rarely left the house.  She could no 
longer work.  She could not stand upright due to pain from the 
hysterectomy.  When she was not in pain, she was extremely drowsy 
from all of the medications.  She also had bladder and 
constipation issues.   

In a March 2008 statement, J. M. F., a friend, reported that the 
Veteran frequently urinated, was not working, was in really bad 
pain or drugged up, and could barely walk.  

On March 2008 VA examination, the Veteran was diagnosed with 
urinary incontinence.  As for chronic constipation, the examiner 
found that there was no diagnosis because there was no pathology 
to render a diagnosis.  There was no anemia and no findings of 
malnutrition.  

On March 2010 VA examination, the Veteran reported her past 
medical history.  She indicated that she had a hysterectomy with 
right fallopian tube removal and her ovaries were spared.  She 
reported that she had no heavy bleeding, irregular bleeding, 
vaginal discharge and fever(s).  She had an Interstim implanted 
for interstitial cystitis with some relief on incontinence and 
urgency.  She had urinary incontinence, which required a pad as 
often as 10 time(s) per day.  She did not require an appliance.  
She still required continuous treatment to control the condition 
due to persistent pain.  The side effects of treatment included 
drowsiness.  She had impaired mobility and required a walker to 
ambulate.  She was not working.  The examination of the abdomen 
was abnormal.  There was generalized tenderness, especially in 
the lower quadrant without rebound.  On pelvic examination, there 
were findings of an absent uterus.  There were no adhesions, 
urethrovaginal fistula, rectovaginal fistula, uterine 
displacement, uterine prolapse, rectocele, cystocele, perineal 
relaxation, and urinary incontinence.  An adnexal examination 
revealed that they were not palpable.  The diagnoses included 
pelvic adhesive disease that was active and progressive with pain 
with all activities, and hysterectomy with right fallopian tube 
removal.  The effect on her usual occupation and daily activities 
was that she had pain with all of her activities.    

In this case, the Veteran's status post hysterectomy with right 
fallopian tube removal is rated as 30 percent disabling under 
Diagnostic Code 7618.  Under Diagnostic Code 7618, removal of the 
uterus, including corpus, is rated as 100 percent disabling for 
three months after removal and thereafter rated as 30 percent 
disabling.  To warrant a disability rating of 50 percent, under 
Diagnostic Code 7617, there must be complete removal of uterus 
and both ovaries. 
Based upon the evidence of record, the Board finds that a rating 
in excess of 30 percent for the Veteran's service- connected 
residuals of hysterectomy with right fallopian tube removal is 
not warranted.  The competent medical evidence of record reflects 
that the Veteran underwent a total hysterectomy with right 
fallopian tube removal in 2006, but that her ovaries were spared.  
The record also shows that the Veteran was awarded and is 
presently receiving the highest possible rating for status post 
hysterectomy with right fallopian tube removal.  Accordingly, 
there is no basis for a higher rating.  However, there is a basis 
for a separate rating.  

A separate 30 percent schedular rating has been assigned for the 
Veteran's pelvic adhesive disease status post laparoscopy and 
hysterectomy under Diagnostic Code 7614 that pertains to disease, 
injury, or adhesions to the fallopian tube.  These conditions are 
to be evaluated utilizing a General Rating Formula for Disease, 
Injury, or Adhesions of the Female Reproductive Organs.  Under 
this formula, a maximum 30 percent rating corresponds to symptoms 
that are not controlled by continuous treatment. 38 C.F.R. § 
4.116, Code 7614.

After consideration of all the evidence, the Board finds that the 
Veteran's service-connected pelvic adhesive disease status post 
laparoscopy and hysterectomy has been manifested primarily by 
gynecological symptoms not controlled by continuous treatment 
(Code 7614).  Based on the evidence of the record, the Veteran 
has been assigned the maximum rating allowed under Code 7614 (30 
percent).  To establish entitlement to a rating in excess of 30 
percent consideration must be given to other potentially 
applicable codes.  

Under Code 7629, endometriosis that is manifested by pelvic pain 
or heavy or irregular bleeding not controlled by treatment will 
be assigned a 30 percent evaluation.  Endometriosis with lesions 
involving the bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by treatment, 
and bowel and bladder symptoms will be assigned a 50 percent 
evaluation.  38 C.F.R. § 4.116, Code 7629.

Code 7629 encompasses similar symptoms that have been experienced 
by the Veteran.  The Board notes that the Veteran's service 
treatment records include a May 2006 treatment record that notes 
a past medical history for endometriosis and a June 2006 
laparoscopy report that reveals extensive bowel adhesions, 
ovaries and omentum adhesions to the abdominal wall.  However, on 
September 2006 VA examination, the examiner has specifically 
stated that the adenomyosis condition/endometriosis has resolved.  
Regardless, the Board notes that lesions involving the bowel or 
bladder are only part of the criteria to warrant a higher (50 
percent) rating.  The Veteran has specifically stated that she 
has not had heavy or irregular bleeding.  Although the record 
shows that she has chronic pelvic pain that is not controlled by 
treatment, she is already being compensated for this under Code 
7614.  Likewise, a May 2008 rating decision has assigned a 
separate 60 percent rating for her urinary continence, effective 
December 6, 2006, under Code 7512.  In regards to the Veteran's 
total disability picture relating to the residuals of her 
laparoscopy and hysterectomy, as her chronic pelvic pain and her 
bowel and bladder symptoms have already been accounted for under 
Codes 7612 and 7614, assignment of a higher rating under Code 
7629 would constitute pyramiding (paying the Veteran twice for 
the same symptoms) and is prohibited under 38 U.S.C.A. § 1155 and 
38 C.F.R. § 4.14.  Thus, the next higher (50 percent) rating, 
which requires such symptoms, is not warranted.  See Code 7629.

The Veteran as a lay person is competent to report as to the 
nature, severity and frequency of her symptoms.  See Layno v. 
Brown, 6 Vet. App. 465,474 (1994). However, she is already 
receiving the maximum ratings possible under Codes 7614 and 7618, 
and other Codes are either not applicable or would violate the 
rule against pyramiding.  

Therefore, the Board finds that the preponderance of the 
competent evidence of record is against a rating in excess of 30 
percent for status post hysterectomy with right fallopian tube 
removal and a rating in excess of 30 percent for pelvic adhesive 
disease, status post laparoscopy and hysterectomy and there is no 
basis for staged ratings of the disability pursuant to Fenderson.  

In reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the claim for increased 
ratings for status post hysterectomy with right fallopian tube 
removal and pelvic adhesive disease status post laparoscopy and 
hysterectomy must be denied.

The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria for status post hysterectomy with right 
fallopian tube removal and pelvic adhesive disease, status post 
laparoscopy and hysterectomy reasonably describe the Veteran's 
disability level and symptomatology; thus, her disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the decision above, the Board has granted the Veteran's claim 
for service connection for status post hysterectomy with right 
fallopian tube removal (also claimed as chronic lower pelvic 
abdominal condition, laparoscopy residuals, pelvic adhesive 
disease, and pelvic adenomyosis condition (endometriosis)), and 
therefore the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met regarding these claims, no harm or 
prejudice to the Veteran has resulted.  See Conway v. Principi, 
353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.
This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Regardless, in a July 2008 letter, the Veteran was 
informed about how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted. Id.  The claim was readjudicated in a 
December 2009 supplemental statement of the case.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim. 38 C.F.R. 
§ 3.159(c)(4).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran, 
including service treatment records, VA treatment records, and 
SSA records.   Additionally, the Veteran was afforded multiple VA 
examinations that addressed the severity of her status post 
hysterectomy with right fallopian tube removal and pelvic 
adhesive disease, status post laparoscopy and hysterectomy.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007)

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 30 percent for status post 
hysterectomy with right fallopian tube removal is denied. 

An initial rating in excess of 30 percent for pelvic adhesive 
disease, status post laparoscopy and hysterectomy is denied.  


REMAND

The issue of an increased rating for residual scar status post 
hysterectomy with right fallopian tube removal is remanded for 
the RO to consider evidence submitted following the July 2007 
statement of the case (SOC). 38 C.F.R. § 20.1304(c).  These 
records included examinations of the Veteran's post hysterectomy 
scar which is relevant to the issue of residual scar status post 
hysterectomy with right fallopian tube removal.  The RO has not 
reviewed this evidence since its last adjudication in July 2007.  
The Veteran has not submitted a waiver of the RO/Agency of 
Original Jurisdiction (AOJ) review of this additional evidence.  
38 C.F.R. § 20.1304(c).  Since the Veteran has not waived her 
right to AOJ review of the additional evidence, this issue is 
remanded for the AOJ to consider the newly submitted evidence and 
provide a supplemental statement of the case (SSOC) regarding 
this issue.




Accordingly, the case is REMANDED for the following action:

1.  Review the VA treatment records, 
including August 2007 and March 2010 VA 
examination reports, before issuing a 
supplemental statement of the case on the 
issue of a compensable rating for residual 
scar status post hysterectomy with right 
fallopian tube removal. 

2.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand. If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and her representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.










The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


